Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
2 is objected to because of the following informalities:  
Claim 2, lines 2-3, “wherein…are formed” is grammatical awkward and it is suggested this be rephrased to read - -wherein the holder includes a plurality of outer grooves- -.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki, JP2013-204740, in view of Shoemaker, WO2019/148273.
Regarding claim 1, Hiroyuki discloses a shaft bearing (bearing supports shaft 6) comprising: a bearing (5); a cylindrical holder (4 or 204); an elastic ring (33, o-ring just like the instant application, see attached translation of the abstract) and said elastic ring is stored in an outer groove formed on an outer peripheral surface of said holder in said peripheral direction (see figures 3-9, grooves best labeled as 45 and 245).
Hiroyuki discloses that holder is one piece and thus does not disclose that the holder is formed by combining two members divided parallel to an axial direction, and is assembled in a state where an outer peripheral part of the bearing is stored in an inner groove formed on an inner peripheral surface of the holder in a peripheral direction.

It would have been obvious to one having ordinary skill in the art at the time of filing to modify Hiroyuki and form the holder by combining two members divided parallel to an axial direction, and is assembled in a state where an outer peripheral part of the bearing is stored in an inner groove formed on an inner peripheral surface of the holder in a peripheral direction, as taught by Shoemaker, since substituting between a split holder and a single piece holder provides the predictable result of removing the need for a press fit between the bearing and the holder thus simplifying assembly (this is suggested by the background and summary of Shoemaker) and further provides the other predictable result of providing a means to axially retain the bearing in place (held in a groove) which prevents movement of the bearing in the housing.
Regarding claim 2, Hiroyuki in view of Shoemaker discloses a plurality of outer grooves in said holder, and said elastic ring is inserted in at least one of said plurality of outer grooves (Hiroyuki discloses two grooves with an elastic ring in each).
Regarding claims 3 and 7, Hiroyuki in view of Shoemaker discloses an O-ring is used as said elastic ring (see abstract of Hiroyuki).
Regarding claims 4, 8 and 9, Hiroyuki in view of Shoemaker further discloses that said divided members (two halves 112 and 114 taught by Shoemaker) of said holder are provided, on the surfaces thereof facing each other (132a, 133a, 132b and 133b), 
The claim as currently drafted can read as if the projections are on one side and depressions on the other, however the latter part of the claim could be read as requiring one depression and one projection on each side.  However, such a configuration would have further been obvious to one having ordinary skill in the art at the time of filing since flipping one bolt and threaded hole on each side of the assembly is a reversal or rearrangement of part and a mere reversal or rearrangement of one bolt and threaded hole on each side does not alter the function of the holder or any other feature of the device of as a whole and in just a matter of merely flipping one set of parts but the parts still perform the same predictable result of aligning and securing the halves together.  Reversal or rearranging the parts is this manner is not inventive.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claims 5 and 10-12, the claim is defining the three general classes of material, resin, rubber or metal and it is likely that the holders of both Hiroyuki and Shoemaker are made of one of these materials, however the references are silent in this regard.  However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Hiroyuki in view of Shoemaker and make the holder out of resin, rubber, or metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


However, if later determined to have some structural requirement: 

Claims 6 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki, JP2013-204740, in view of Shoemaker, WO2019/148273, as applied to claims 1-5 above, and further in view of Hoffman, USP 5,363,723.
Hiroyuki in view of Shoemaker does not specifically disclose that the shaft bearing is being used to bear a drive shaft of a brush cutter.
Hoffman teaches that bearings are used within brush cutter devices along the drive shaft assembly (drive shaft portion 24, bearings 28).
It would have been obvious to one having ordinary skill in the art to modify Hoffman in view of Shoemaker and use the bearing and holder combination in any previous device known that uses similar bearings, such as the brush cutter disclosed by Hoffman, since substituting between different bearing assemblies within different devices provides the same predictable result of rotatably supporting one element relative to another.
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656